


Exhibit 10.38

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Asterisks denote omissions.

 

PRIVATE STUDENT LOAN MONOGRAM PROGRAM AGREEMENT

BETWEEN

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

AND

THE FIRST MARBLEHEAD CORPORATION

 

THIS PRIVATE STUDENT LOAN PROGRAM AGREEMENT (this “Agreement”) is made and dated
as of February 5, 2010, by and between the Pennsylvania Higher Education
Assistance Agency (d/b/a American Education Services), a public corporation and
governmental instrumentality organized under the laws of the Commonwealth of
Pennsylvania, 1200 North Seventh Street, Harrisburg, Pennsylvania 17102
(“Servicer”) and The First Marblehead Corporation, having an address at 800
Boylston Street, 34th Floor, Boston, Massachusetts 02199 (“FMC”).

 

RECITALS

 

WHEREAS, Servicer was created by the Commonwealth of Pennsylvania by the Act of
August 7, 1963, P.L. 549 for the purpose of improving higher educational
opportunities and to that end Servicer is empowered to make, guarantee,
undertake commitments to make or acquire and participate with lending or
postsecondary institutions in the making of loans, servicing of loans, or
otherwise providing loans of money to students; and

 

WHEREAS, Servicer has developed its loan servicing system (the “Loan Servicing
System”) for the purpose of servicing Student Loans (as defined herein); and

 

WHEREAS, Servicer has developed various web-based products (“PHEAA Web-based
Products”), which provide on-line automated capabilities to enhance services
rendered to student borrowers; and

 

WHEREAS, Servicer has developed support services (“Support Services”) to enhance
the Loan Servicing System and the PHEAA Web-based Products (collectively the
“PHEAA System”), to include technical support, help desk, communications
support, and information technology staff time; and

 

WHEREAS, the Servicer has expertise in the business of servicing private student
loans and other education loans for lenders; and

 

WHEREAS, certain financial institutions (the “Lender Participants”) and FMC have
created a group of education loan programs (“Programs”), and FMC and the Lender
Participants are responsible for structuring and assisting in implementing the
Programs; and

 

WHEREAS, the Lender Participants and FMC desire to utilize the expertise of the
Servicer to service such education loans on behalf of the Lender Participants
and the Lender Participants desire to have FMC or an affiliate thereof provide
Administrator Services (as defined below) in connection with a Private Student
Loan Servicing Agreements among Servicer, each Lender Participant, and FMC (the
“Lender Participant Servicing Agreements”); and

 

WHEREAS, Servicer and FMC will work collaboratively on future refinements and
enhancements to the servicing procedures for the Programs; and

 

WHEREAS, Servicer and FMC desire to set forth certain terms and conditions
related to FMC’s role in providing Administrator Services;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally

 

--------------------------------------------------------------------------------


 

bound, Servicer and FMC (hereinafter, the “Parties”) do hereby agree to the
following:

 

SECTION 1.  DEFINITIONS

 

1.01         “Account” means the Student Loans collectively of an individual
Borrower owned by an Owner and for which FMC (and its affiliates) serves as
Program Administrator, which are serviced pursuant to the Lender Participant
Servicing  Agreements.

 

1.02         “Administrator Services” means the services provided by FMC or its
affiliates, and includes, but is not limited to post-disbursement portfolio
administration, as further described in this Agreement.

 

1.03         “Agreement” means this Private Student Loan Program Agreement,
including each Schedule provided for herein and each amendment hereafter
adopted.

 

1.04         “Borrower” means an individual who is the maker of a Credit
Agreement and who obtains a Student Loan. “Borrower” includes both the primary
obligor and any Cosigner.

 

1.05         “Business Days” means a day of the year other than a Saturday or
Sunday, or a day on which the Servicer or FMC is required or authorized by law
to remain closed, and on which either does remain closed.

 

1.06         “Change of Control” means the sale to any other entity, individual
or group of all or substantially all of the entity’s assets used to perform the
Services.

 

1.07         “Cosigner” means an individual who is the maker of a Credit
Agreement as a cosigner on a Student Loan.

 

1.08         “Credit Agreement” shall mean the promissory note or credit
agreement executed by a Borrower evidencing a Student Loan.

 

1.09         “Customer Service Schedule” means the schedule of that name
attached hereto and as amended by agreement of the Parties.

 

1.10         “Effective Date” means the date this Agreement has been executed by
all Parties and is approved as to form and legality by the Office of Attorney
General of the Commonwealth of Pennsylvania.

 

1.11         “Fee Schedule” means the schedule of that name attached hereto and
as amended by agreement of the Parties.

 

1.12         “FMC” means The First Marblehead Corporation in its capacities as
“FMC” and “Program Administrator” (as defined herein).

 

1.13         “FMC Administrator Loans” shall have the meaning assigned to it in
Section 2.02.

 

1.14         “FMER” means First Marblehead Education Resources, Inc., an
affiliate of FMC.

 

1.15         “Lender Participant” means a financial institution which is a
lender in one or more of the Programs.

 

1.16         “Milestone” shall have the meaning given to it in Section 4.02(d).

 

1.17         “Private Student Loan” or “PSL” means an education loan funded by a
Lender Participant to finance the costs of higher education (or private K-12
education) that is not guaranteed by the United States Department of Education
nor by any state or agency of any state.

 

1.18         “Program Administrator” means FMC (and its affiliate FMER) in its
performance of Administrator Services as set forth in this Agreement.

 

1.19         “Remedial Action Plan” has the meaning given to it in
Section 4.03(d).

 

2

--------------------------------------------------------------------------------


 

1.20         “Service”, “Services”, “Serviced”, “Servicing” shall mean to
perform, the terms and conditions of the Credit Agreements, the Servicing
Guidelines, and the terms and conditions of this Agreement: duties, obligations,
and procedures that are required of Servicer hereunder and under the Lender
Participant Servicing Agreements in connection with Student Loans.

 

1.21         “Servicing Guidelines” means, as applicable, the Servicing
Guidelines for one or more Private Student Loan programs that have been issued
by a Lender Participant and approved by FMC and Servicer attached to and made
part of each Lender Participant Servicing Agreement, all as may amended by the
Parties pursuant to the terms thereof.

 

1.22         “Service Level Schedule” means the Service Level Schedule attached
hereto, as amended by agreement of the parties.

 

1.23         “Statement of Work” means the document that includes, without
limitation, the requirements for FMC-requested changes to the Loan Origination
System or procedures, as well as the identified persons working on the project,
time estimates for completion, the costs for the project and any recurring fees
thereafter.

 

1.24         “Student Loan” means any of, and “Student Loans” means all, the
Private Student Loans executed by a Borrower, funded by a Lender Participant,
administered by Program Administrator, and Serviced by the Servicer pursuant to
a Lender Participant Servicing Agreement.

 

1.25         “System Access Schedule” means the schedule of that name attached
hereto and as amended by agreement of the Parties.

 

SECTION 2.  SCOPE OF AGREEMENT

 

2.01        Services.  The Servicer agrees, in consideration of certain fees, to
perform the Services set forth in this Agreement, including each Schedule
(including without limitation the Service Level Schedule and the Customer
Service Schedule) attached hereto, and any additional Services which FMC or
Lender Participant requests and the Servicer agrees to provide with respect to
the Servicing of Student Loans in accordance with the Servicing Guidelines, for
which account information and/or documentation shall be delivered to the
Servicer.

 

2.02        Role of FMC as Program Administrator.

 

Servicer acknowledges that FMC (including its affiliates), may enter Lender
Participant Servicing Agreements from time to time with Servicer and Lender
Participants to act as Program Administrator with respect to Private Student
Loans.

 

Servicer hereby authorizes FMC to offer Servicer’s post-disbursement servicing
and FMC’s administration services to prospective Lender Participants. Upon the
execution and effectiveness of a Lender Participant Servicing Agreement,
Servicer shall (a) perform all services set forth in such Lender Participant
Servicing Agreement for the Private Student Loans owned by the Lender
Participant (the “FMC Administrator Loans”), and (b) where appropriate,
communicate with Program Administrator on behalf of the Lender Participant for
the Student Loans so owned and identified. Without limiting the foregoing,
Servicer shall provide the Services (as set forth in this Agreement and/or
required by the Servicing Guidelines) to Lender Participant and Program
Administrator, including but not limited to:

 

i.              product set-up and conversion;

ii.             loan document custodial services;

iii.            remote system access;

iv.            reports, records, and other documents and data;

v.             customer service;

vi.            borrower billing and correspondence;

vii.           collection of borrower payments;

viii.          privacy policy distribution;

 

3

--------------------------------------------------------------------------------


 

 

ix.            due diligence and default prevention (except as set forth in
Section 4.21);

x.             governmental reporting and reporting to consumer reporting
agencies; and

xi.            copies of required notices, including but not limited to notices
of failed standards, security breaches, and OFAC violations.

 

SECTION 3.  TERM OF AGREEMENT

 

This Agreement shall commence on the Effective Date and shall continue for a
period of three (3) years, and thereafter for so long as any Lender Participant
Servicing Agreement shall remain in effect, unless this Agreement is terminated
by either party pursuant to Section 14. With respect to product setup and
conversion services, this Agreement shall continue for a period of three
(3) years from the date first set forth above, unless earlier terminated by
either Party pursuant to the provisions of this Agreement, and shall
automatically renew for an additional one (1) year period, unless terminated by
any Party by written notice of non-renewal to the other given at least one
hundred and eighty (180) days prior to the end of the then current term.  The
fees charged for the Services shall be subjected to annual adjustment under the
terms and conditions of Section 5.05.

 

SECTION 4.  SERVICING DUTIES

 

4.01        Servicing Duties.  Servicer shall provide and perform the Services
in full compliance with: the terms of this Agreement and the Servicing
Guidelines.  The Lender Participant shall be responsible for the legal
compliance of the content of the Program Guidelines, Credit Agreements, privacy
policies and disclosures and notices required by state law.

 

4.02        Product Setup and Conversion.  Servicer agrees to perform product
set-up and conversion Services with respect to any FMC Administrator Loans which
shall include, without limitation, the following:

 

(a)           Credit Agreement Forms.  Servicer shall promptly review Credit
Agreement forms that are proposed by Lender Participant (or Program
Administrator on behalf of Lender Participant) and, after mutual resolution of
any comments thereon that affect the Servicing of such forms, accept such forms
for purposes of product set-up and conversion.

 

(b)           Servicing System Adaptation.  Servicer shall promptly review
education loan product terms and pricing matrices proposed by Lender Participant
(or Program Administrator on behalf of Lender Participant) for the launch of new
products and shall establish appropriate Servicing matrices and programs to
support such product terms and pricing as of a mutually agreed product launch
date. The parties shall publish a mutually agreeable program launch date for
each program. For new loan programs, where changes do not require system changes
other than table set-up, Servicer shall make every effort to meet live program
dates requested by FMC, which date shall be no less than thirty (30) days, but
not more than sixty (60) days from the date Servicer accepts (such acceptance
not to be unreasonably withheld) the product and pricing matrix (or similar
document containing the same information) for such program; provided, however,
that the Servicer agrees to use commercially reasonable efforts to complete the
set-up process in a shorter time frame on a case-by-case basis in order to
accommodate the business needs of Lender Participant. For existing loan
programs, where changes do not require system changes other than table set-up,
Servicer shall make every effort to meet live program dates requested by FMC,
which date shall be no less than fourteen (14) days, but not more than thirty
(30) days from the date Servicer accepts (such acceptance not to be unreasonably
withheld) the product and pricing matrix (or similar document containing the
same information) for modifications to such program. Lender Participant (and
Program Administrator on its behalf) shall have the right to audit Servicer’s
Servicing matrices and program setup as set forth in Section 4.02(d) below.

 

(c)           Conversion.  Servicer agrees to accurately convert all FMC
Administrator Loan origination data provided by Program Administrator, which is
necessary for servicing hereunder onto the PHEAA System. Servicer shall also, in
a timely manner, return to the Servicer Relations Group at Program Administrator
all loan files sent to the Servicer in error. Upon the identification of files
which were sent in error, Servicer shall have no responsibility for such files
other than the return of such files to Program Administrator or

 

4

--------------------------------------------------------------------------------


 

Lender Participant.

 

(d)           Periodic Audit. Servicer agrees that, no more than twice per
calendar year, and no less than thirty (30) days after receipt of written
notice, it shall cooperate with audits by Lender Participant or Program
Administrator of the product set-up and conversion Services and communication
and other protocols necessary for the efficient and accurate performance
thereof. If any audit reveals any failure to adequately perform any such matter,
Servicer shall within thirty (30) days of its receipt of the results of such
audit, publish a remedial action plan that includes a schedule of tasks and
objectives to be completed (each such task or objective, a “Milestone”) and
provides for reports to Program Administrator or Lender Participant with respect
to each Milestone (“Remedial Action Plan”). Upon completion of the Remedial
Action Plan, Program Administrator or Lender Participant may, at a time mutually
agreeable to the Parties, perform an additional audit to validate successful
completion of the Remedial Action Plan.

 

4.03        System Changes.  The Servicer has the right to change any part or
all of its equipment, the PHEAA System, computer programs, and its procedures
relating to the manner of or the methodology used in servicing the Student
Loans, subject to the following:

 

(a)           In no event shall such change abrogate or in any way modify the
obligations of the Servicer to Service the Student Loans in full compliance with
all applicable federal and state laws and regulations, the terms and conditions
of the Credit Agreements, the Servicing Guidelines, or the terms of this
Agreement.

 

(b)           The Parties agree that they shall make reasonable efforts to
provide information about the nature and effect of changes that the Parties
reasonably believe may affect the operations or processes of the other(s) and
shall determine the extent to which the other Parties need to be involved in the
testing of changes to its own system.  The parties shall discuss proposed
implementation dates for system changes and shall make best efforts to avoid
implementation dates that will have a material adverse impact on the operations
of the other party.

 

(c)           Collaborative Efforts for Refinements and Enhancements and
Statements of Work

 

(i)            Servicer and FMC will meet, not less than quarterly, for the
purpose of discussing future enhancements to the functions performed by Servicer
consistent with the Program Guidelines.

 

(ii)           For any enhancement, modification, or change to the PHEAA System
or to the procedures necessary for the Servicer to fulfill their obligations
under this Agreement, a Statement of Work will be negotiated and executed to
outline the requirements, expectations and fees.

 

4.04        System Access.   Servicer shall, upon the agreement of each Lender
Participant, provide FMC as Program Administrator and FMER as agent for Program
Administrator with web-based access to Student Loan files, or portions thereof,
in accordance with the terms of the System Access Schedule, which shall set
forth, without limitation, the type of access and/or online services that must
be available to each type of user and the minimum user access security
requirements that must be implemented on Servicer’s PHEAA System.  Servicer
shall at all times maintain the security of user access to the PHEAA System in
conformity with the security provisions of the System Access Schedule, which
shall include, without limitation, Servicer’s review of the individual user
access rights of Servicer employees and other users no less frequently than
every six months.

 

4.05        System Parameters.  The Servicer is responsible for designing,
implementing and maintaining the PHEAA System in order to remain in compliance
with the requirements of this Agreement.

 

4.06        Training.  Servicer will assume responsibility, at its expense, for
training of its staff to meet the requirements of this Agreement, including all
Schedules hereto.

 

5

--------------------------------------------------------------------------------


 

SECTION 5.  CHARGES AND PAYMENTS

 

5.01        Fees.  The Servicer shall provide all aspects of the Services at its
sole cost and expense, except as otherwise provided in this Agreement, and shall
be compensated for the Servicing of Student Loans as set forth this Agreement,
including without limitation the Fee Schedule.

 

5.02        Rate Changes Other than Annual Adjustments.  To the extent that an
increase occurs in the costs incurred by the Servicer in providing the Services
hereunder due to: (a) changes in the Servicing Guidelines, this Agreement, or
any Lender Participant Servicing Agreement, (b) legislative and regulatory
changes beyond the control of the Servicer which pertain to the manner of
Servicing of the Student Loans in accordance with this Agreement or any Lender
Participant Servicing Agreement, (c) changes in United States Postal Service
postage rates, or (d) material changes requested by a Lender Participant or
Program Administrator in the Services provided herein, the Servicer shall have
the right to make a compensating increase to the Servicing fees set forth herein
and in the Fee Schedule.

 

Such increase shall be limited to Servicer’s actual incremental cost increase
resulting from such changes.  Servicer shall give Program Administrator and
affected Lender Participants sixty (60) days prior written notice before
implementing any such increase in Servicing fees pursuant to this Section. Such
notice shall set forth the basis of, as well as the computation used in
determining, any increase.

 

5.03        Invoices.  Servicer agrees that invoices for its Services shall be
rendered to FMC, based on the Services provided pursuant to each of the Lender
Participant Servicing Agreements.  All invoices shall be sent to FMC as Program
Administrator. FMC shall, as Program Administrator, forward to each Lender
Participant an invoice for the Services of the Servicer and its services as the
Program Administrator, and shall provide a copy of such invoice to Servicer.
Under the terms of the Lender Participant Servicing Agreement, the Lender
Participant shall remit payment to Servicer for the Services and the services of
the Program Administrator. Servicer shall hold in trust for Program
Administrator and, within ten (10) Business Days after receipt from Lender
Participant, forward to Program Administrator the balance of the fees which were
remitted by Lender Participant to Servicer which are in excess of the invoiced
amounts for each Lender Participant. Any disputes that arise related to the
payments remitted by the Lender Participants and/or the invoices rendered by FMC
to each Lender Participant, in addition to reconciliation of payments and
invoices, shall be resolved by FMC. In the event that the Servicer’s fees in the
monthly invoice exceed the monthly fees to be paid to the Servicer in the Lender
Participant Servicing Agreement (“Excess Monthly Charges”), FMC shall pay the
Excess Monthly Charges to the Servicer on or before the invoice payment date,
and FMC shall be responsible for recoupment of the payment of Excess Monthly
Charges from the Lender Participant.

 

5.04        Adjustments to Programs. Servicer and Program Administrator, on
behalf of the Lender Participants, shall discuss future enhancements to the
Services, the PHEAA System, and the Servicing Guidelines as identified in
Section 4.03(c).

 

5.05        Annual Adjustment of Fees.  On or before the end of the ninth month
after the Effective Date of this Agreement, and annually thereafter, Servicer
may propose new fees to be effective upon the anniversary of the Effective Date.
 Servicer shall provide documentation to FMC to justify any increase in fees.
 The increased fee can be based on additional costs documented by Servicer to
service the loans and/or equal to the percentage increase in the U. S.
Department of Labor’s Consumer Price Index for Urban Wage Earners and Clerical
Workers, U. S. City Average (CPI/W) for the most recent twelve (12) month period
available at the time of each proposed adjustment.  Such increase shall be
effective upon the anniversary of the Effective Date.  Consent to increases to
fees based on the documented costs of the Servicer will not be unreasonably
withheld.  Any annual adjustment of fees shall be agreed upon mutually by both
parties.

 

5.06        Audit Follow-Up. In the event that any financial audit conducted
pursuant to any Lender Participant Servicing Agreement reveals that any charges
or expenses have been overbilled or underbilled, then adjustments in fees and
invoices shall be made as necessary on a prospective basis in future months to
correct errors or maintain compliance with the Fee Schedule, this Agreement, or
the Lender Participant Servicing Agreement, or Servicer or FMC shall render a
payment to the other party as necessary to correct the discrepancy.

 

6

--------------------------------------------------------------------------------


 

SECTION 6.  LIABILITY

 

Servicer agrees to pay FMC for any claim, loss, liability or expense, including
reasonable attorney’s fees (collectively referred to herein as “Loss”), which
arises out of or relates to the Servicer’s acts or omissions with respect to the
Services provided to Program Administrator under this Agreement, where the final
determination of liability on the part of the Servicer to Program Administrator
is established by the Commonwealth’s Board of Claims, a court of law with
competent jurisdiction over the Servicer or by way of settlement agreed to by
the Servicer. Further, nothing herein shall be read or construed as a waiver of
the sovereign immunity of the Commonwealth of Pennsylvania, except to the extent
authorized by the laws of said Commonwealth.

 

The Commonwealth of Pennsylvania has created the Board of Claims, pursuant to
the provisions of the act of May 20, 1937, P.L. 728, as amended by the act of
October 5, 1978, Act No. 260, 72 P.S. 4651-1 et seq., for the adjustment of
claims arising from contracts entered into by the Commonwealth or an agency of
the Commonwealth. Subject to the statutory jurisdictional requirements, any and
all claims against Servicer respecting any matter pertaining to this Agreement
or any part thereof may be instituted in the Board of Claims.

 

Program Administrator agrees to pay Servicer for any Loss arising out of or
relating to Program Administrator’s acts or omissions with respect to the
Student Loans covered by this Agreement, where the final determination of
liability on the part of Program Administrator is established by a court of law
or by way of settlement agreed to by Program Administrator.

 

This provision shall not be construed to limit the Servicer’s or Program
Administrator’s rights, obligations, liabilities, claims or defenses which arise
as a matter of law or pursuant to any other provision of this Agreement.

 

SECTION 7. ASSIGNMENT

 

This Agreement and all the rights and obligations of any Party hereunder may
not, without the prior written consent of the other Parties, which consent shall
not be unreasonably withheld, be assigned or subcontracted by any Party.  Any
successor must acquire substantially all of the assets or business of a Party,
and have the ability to perform the duties and obligations under the terms and
conditions hereof.

 

SECTION 8.         TERMINATION

 

8.01        Termination by Owner/FMC.  This Agreement may be terminated at the
option of Program Administrator upon the occurrence of any of the following:

 

(a)           The Servicer’s failure to perform or observe any of the provisions
or covenants of this Agreement and its referenced schedules, in any material
respect;

 

(b)           If the Servicer shall (i) discontinue business, or (ii) generally
not pay its debts as such debts become due, or (iii) make a general assignment
for the benefit of creditors, or (iv) admit by answer, default or otherwise the
material allegations of petitions filed against it in any bankruptcy,
reorganization, insolvency or other proceedings (whether federal or state),
relating to relief of debtors, or (v) suffer or permit to continue unstayed and
in effect for thirty (30) consecutive days, any judgment, decree or order,
entered by a court of competent jurisdiction, which approves a petition seeking
its reorganization or appoints a receiver, custodian, trustee, interim trustee
or liquidator for itself or all or a substantial part of its assets, or
(vi) take or omit any action in order thereby to effect any of the foregoing;

 

(c)           If Servicer is the subject of a Change of Control, Program
Administrator shall have the right to terminate this Agreement upon a minimum of
thirty (30) Business Days prior written notice. Such right of termination may be
exercised any time beginning upon the earlier of consummation of the Change of
Control transaction or public announcement that such a transaction is pending.

 

In the event of an event of default as set forth in Section 8.01(a) above, the
Servicer shall have the right to cure any such breach or error to Program
Administrator’s full satisfaction within thirty (30) days of written notice from
Program Administrator.

 

7

--------------------------------------------------------------------------------


 

8.02        Termination by the Servicer. This Agreement may be terminated at the
option of the Servicer upon the occurrence of any of the following:

 

(a)           Program Administrator’s failure to perform or observe any of the
provisions or covenants of this Agreement and its referenced schedules, in any
material respect; or

 

(b)           If Program Administrator shall (a) discontinue business, or
(b) generally not pay its debts as such debts become due, or (c) make a general
assignment for the benefit of creditors, or (d) admit by answer, default or
otherwise the material allegations of petitions filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal or
state) relating to relief of debtors, or (e) suffer or permit to continue
unstayed and in effect for thirty (30) consecutive days, any judgment, decree or
order, entered by a court of competent jurisdiction, which approves a petition
seeking its reorganization or appoints a receiver, custodian, trustee, interim
trustee or liquidator for itself or all or a substantial part of its assets, or
(f) take or omit any action in order thereby to effect any of the foregoing.

 

In the event of an event of default as set forth in Section 8.02(a), Program
Administrator shall have the right to cure any such breach or error to
Servicer’s full satisfaction within thirty (30) days of written notice from
Servicer.

 

8.03        Effect of Termination.  With respect to FMC Administrator Loans,
without the taking of any action by Servicer or Lender Participants, this
Agreement confers the rights and remedies of FMC as Program Administrator upon
each Lender Participant in the event that the loan program agreement between FMC
and the Lender Participant governing FMC’s role as Program Administrator is
terminated.

 

SECTION 9.  MISCELLANEOUS PROVISIONS

 

9.01        Notices.  All notices, approvals, consents, requests or other
written communications regarding this Agreement are to be addressed as noted
below.

 

If to FMC:

General Counsel

 

The First Marblehead Corporation

 

The Prudential Tower

 

800 Boylston Street, 34th Floor

 

Boston, Massachusetts 02199-8157

 

 

If to Servicer:

General Counsel

 

Pennsylvania Higher Education Assistance Agency

 

1200 North Seventh Street

 

Harrisburg, Pennsylvania 17102

 

9.02        Relationship.  The Parties to this Agreement intend that the
Servicer shall render the Services contemplated by this Agreement as an
independent contractor.  The Servicer and its employees, agents, and servants
are not to be considered agents or employees of FMC, for any purpose whatsoever.

 

9.03        Non-Exclusive Agreement.  Nothing contained herein shall be
construed to create an exclusive arrangement as to Servicer or FMC. The parties
understand and agree that they each may enter into other agreements in
connection with the servicing of Private Student Loans in the future.

 

9.04        Survival.  The obligations and duties of each Party under Section 6
(Liability) shall survive the termination or expiration of this Agreement.

 

9.05        Entire Understanding.  This Agreement, including without limitation
all Schedules attached hereto, along with the Lender Participant Servicing
Agreements, represent the entire understanding of the parties with respect to
the subject matter hereof, and supersede all previous discussions and
correspondence with respect thereto, and no representations, warranties or
agreements, express or implied, of any kind with respect to such subject matter
have been made by any Party to the other, except as expressly set forth herein
or in such other agreements.

 

9.06        Interpretation of Documents.  In the event of a conflict between
this Private Student Loan Program Agreement and a Schedule attached hereto, this
Agreement shall control.

 

8

--------------------------------------------------------------------------------


 

9.07        Cooperation.   FMC and the Servicer agree that they will cooperate
fully with one another in order to carry out the terms and provisions of the
Agreement during the term of this Agreement.  Cooperation under this
Section shall include, but not be limited to, each Party using reasonable means
to ensure successful, normal, daily processing of Student Loans and related
operations and functions.  Each Party agrees to support the reasonable routine
efforts of the other Party and to work to resolve any disputes which may arise
during such periods referenced above, and to continue to work together in a
professional, business-like manner during all phases, functions and processes
defined in this Agreement.

 

9.08        Authorization. Each of the undersigned represents that he or she has
the authority to execute this Agreement on behalf of the respective Party.

 

9.09        Amendments; Changes; Modifications.  This Agreement (a) may be
amended, supplemented, or modified only by written instrument duly executed by
the Parties; (b) such written instrument shall be incorporated into this
Agreement; and (c) shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

 

9.10        No Waiver.  Any failure by FMC or the Servicer to insist upon the
strict performance by the other of any of the terms and provisions of this
Agreement shall not be deemed to be a continuing waiver of any such terms and
provisions, and notwithstanding any such failure, such Party shall have the
right thereafter to insist upon the resumption of strict performance by the
other of any and all of the terms and provisions hereof.  The rights and
remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by law.

 

9.11        Law Governing.  This Agreement is being delivered in and shall be
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to any principles of conflict of laws.

 

9.12        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one of and the same document.

 

9.13        Unenforceability.  If any provision of this Agreement shall be held
to be invalid or unenforceable, such invalidity or unenforceability shall not
affect or impair the validity or enforceability of the remaining provisions of
this Agreement, which shall remain in full force and effect, and the Parties
hereto shall continue to be bound thereby.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the month, day and the year first-above written.

 

 

PENNSYLVANIA HIGHER EDUCATION

 

THE FIRST MARBLEHEAD

ASSISTANCE AGENCY

 

CORPORATION

 

 

 

 

 

 

           /s/ James L. Preston

 

           /s/ Stein Skaane

Name: James L. Preston

 

Name: Stein Skaane

 

 

 

 

 

 

Title: President and CEO

 

Title: Managing Director

 

 

 

 

 

 

Approved as to form and legality

 

Approved as to form and legality

 

9

--------------------------------------------------------------------------------


 

           /s/ Jason Swartley

 

           /s/ Robert A. Mulle

PHEAA General Counsel

 

Deputy Attorney General

 

10

--------------------------------------------------------------------------------

 

 

INDEX TO SCHEDULES

 

Fee Schedule

 

System Access Schedule

 

Customer Service Schedule

 

Service Level Schedule

 

11

--------------------------------------------------------------------------------


 

FEE SCHEDULE FOR

PRIVATE STUDENT LOAN MONOGRAM PROGRAM AGREEMENT

DATED FEBRUARY 5, 2009

BETWEEN

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY,

AND

THE FIRST MARBLEHEAD CORPORATION (“AGREEMENT”)

 

The fee for the Services provided by Servicer, together with services provided
by FMC as Program Administrator, shall be payable to Servicer by the Lender
Participants as set forth in this Fee Schedule and Section 5 of the Agreement.

 

I.              DEFINITIONS:

 

Capitalized terms used in this Fee Schedule have the meanings assigned to them
in the Agreement. In addition to the words and terms elsewhere defined in this
Agreement, the following terms shall have the following meanings unless the
Agreement indicates a contrary meaning or intent:

 

A.            An “Account” is to refer to the Credit Agreements collectively of
an individual Borrower of a particular Student Loan type in the same status.

 

B.            An “Interim Account” is to refer to Credit Agreements collectively
of an individual Borrower that constitute (1) an In-School (Enrolled) Account,
or (2) a Grace Account.

 

C.            A “Repayment Account” is to refer to the Credit Agreements of an
individual Borrower under the terms of which the repayment period has commenced,
but which is not an In-School (Enrolled) Account.

 

D.            An “In-School (Enrolled) Account” is to refer to the Credit
Agreements collectively of an individual Borrower with respect to which
principal and interest payments are deferred because the Borrower is enrolled at
an eligible institution, whether before of after the repayment period begins.

 

E.             A “Grace Account” is to refer to the Credit Agreements
collectively of an individual Borrower (1) with respect to which the Borrower
has ceased to be enrolled at an eligible institution, and (2) under the terms of
which the repayment period has not yet commenced.

 

F.             “Standard Conversion” means the conversion of a Borrower’s
Account from data provided in hard-copy format or by electronic means.

 

G.            “On-System Conversion” means the conversion of a Borrower’s
account that the Servicer is currently Servicing for an owner or holder other
than the proposed new owner or holder.

 

II.            SERVICING FEES:

 

1.             Monthly Servicing Fees—Interim Account Status:

 

The Servicing fee for Student Loans in Interim Account status shall be payable
by the Owner on a pro-rated monthly basis and shall be equal to [**] basis
points per annum based upon the ending principal balance of the Student Loans at
month end.

 

([**] x ending principal balance at month end divided by [**])

 

2.             Monthly Servicing Fees—Repayment Account Status (other than
Student Loans in Owner-caused Cure status):

 

(a) Ending Principal Balance < $[**]. If the ending principal balance of the
Student Loans (including Student

 

12

--------------------------------------------------------------------------------


 

Loans in Interim Account status and Repayment Account status) at month end is
less than [**] ($[**]), then the Servicing fee for loans in Repayment Account
status shall be payable by the Owner on a pro-rated monthly basis and shall be
equal to [**] basis points per annum based upon the ending principal balance of
the Student Loans at each month end.

 

([**] x ending principal balance at month end divided by [**])

 

(b) Ending Principal Balance > or Equal to $[**] and < or Equal to $[**]. If the
ending principal balance of the Student Loans (including Student Loans in
Interim Account status and Repayment Account status) at month end is [**]
dollars ($[**]) or more, but less than or equal to [**] dollars ($[**]), then
the Servicing fee for loans in Repayment Account status shall be payable by the
Owner on a pro-rated monthly basis and shall be equal to [**] basis points per
annum based upon the ending principal balance of the Student Loans at each month
end.

 

([**] x ending principal balance at month end divided by [**])

 

(c) Ending Principal Balance > $[**]. If the ending principal balance of the
Student Loans (including Student Loans in Interim Account status and Repayment
Account status) at month end is greater than [**] dollars ($[**]), then the
Servicing fee for loans in Repayment Account status shall be payable by the
Owner on a pro-rated monthly basis and shall be equal to (i) for the first $[**]
of the ending principal balance of the Student Loans, [**] basis points per
annum based upon the ending principal balance of the Student Loans at each month
end; and (ii) for the ending principal balance of the Student Loans in excess of
$[**], [**] basis points per annum based upon the ending principal balance of
the Student Loans at each month end.

 

For the first $[**]:

[**] x ending principal balance at month end divided by [**])

 

For amounts in excess of $[**]

([**] x ending principal balance at month end divided by [**])

 

(d) Loans in Repayment over 120 Months. Notwithstanding subsections (a), (b),
and (c) above, the Servicing fee for loans in Repayment Account status shall be
[**] basis points for all Student Loans that have been Serviced by Servicer for
over 120 months that are not thirty (30) or more days delinquent.

 

(e) Delinquent Accounts. Notwithstanding subsections (a), (b), (c), and
(d) above, the Servicing fee for loans in Repayment Account status shall be [**]
basis points for all Student Loans thirty (30) days or more delinquent until the
Student Loan is outsourced for collections, and for Student Loans outsourced for
collections as of the end of the month, the Servicing fee for loans in Repayment
Account status shall be [**] basis points.

 

([**] x ending principal balance of Student Loans 30 or more days delinquent
divided by [**])

([**] x ending principal balance of Student Loans outsourced for collections
divided by [**])

 

III.           CONVERSION FEES

 

1.             Interim Account—External

 

a.

Initial Exam:

$[**] per loan

b.

Serial Exam:

$[**] per loan

c.

Abbreviated Note Exam:

$[**]per loan

 

2.             Interim Account—On System

 

a.

Full Note Exam:

$[**] per loan

b.

Waived Exam:

[**]

 

3.             Repayment Account:

Quote

 

13

--------------------------------------------------------------------------------


 

4.             Reconversion Fee:

$[**] per loan

 

5.             Rehabilitation Reconversion Fee

$[**] per loan

 

IV.           DUE DILIGENCE/PRE-CLAIMS/CLAIMS PROCESSING

 

1.             Skip Trace

 

a.

Placement:

[**]

b.

Locate:

$[**] per loan

 

2.             Late Fees:              [**]% of all collected late fee revenue
on delinquent accounts

 

3.             Third Party Referral (referral to third party under contract with
the Servicer for core/collection after successful location):             $[**]
per Borrower per bond issue

 

4.             Claim Processing:                 The Owner shall pay a claim
processing fee of $[**] for each defaulted Student Loan per claim package filed.
Claim processing shall include, without limitation, presentation to Insurer of
all documentation required under the Servicing Guidelines, in the form required
thereunder.  Servicer will provide DDB Certification and Closed School
Certification at no charge.

 

V.            CURE SERVICING—Owner-Caused Cures

 

1.             Monthly fee

$[**] per account

2.             Skip Tracing—Locate

$[**] per account

3.             Third Party Referral

$[**] per account

4.             Guaranty Reinstated/Default Claim Paid

$[**] per account

5.             Correction of Owner Error 

$[**] per error

 

VI.           MISCELLANEOUS FEES

 

1.             Deconversion to Owner

$[**] per loan

2.             Return of Records to Owner

$[**] per loan

 

 

3.             Early Termination

$[**] per Account

 

 

4.             Ad Hoc Projects/Reporting (fees to be pre-identified by the
Servicer and billed as identified)

 

a.

Computer Programmer

$[**]/hour

b.

Computer Analyst

$[**]/hour

c.

CPU Run Time

$[**]/hour

d.

Staff Services

$[**]/hour

e.

Legal Services

$[**]/hour

f.

GLB extract files

[**] for no charge

 

 

$[**] for each in excess of [**]

 

5.             Securitization (Financing, Bond Issue)

 

a.

Set-up Fee

$[**] per financing
(includes [**] hours of legal services per financing)

b.

Financing Legal Services

$[**]/hour (in excess of [**] hours per financing)

c.

Post Closing, Loan Transfer within a financing

$[**] per Borrower per transfer

 

14

--------------------------------------------------------------------------------


 

6.             Mailings

 

 

 

a.

GLB privacy notices

$[**] per notice

 

b.

IRS Forms 1098/1099

$[**] per notice

 

c.

Other mailings or notices/ Special delivery notices

Quote

 

 

7.             Basic Monthly Reporting

[**]

 

 

8.             SAS 70 Audit

[**]

 

 

9.             Lender’s Audit Guide

[**]

 

 

10.           Borrower Incentive Programs

Quote

 

VII.         ANNUAL ADJUSTMENT OF FEES

 

On or before the end of the ninth month after the Effective Date of this
Agreement, and annually thereafter, Servicer may propose new fees to be
effective upon the anniversary of the Effective Date.  Servicer shall provide
documentation to FMC to justify any increase in fees.  The increased fee can be
based on additional costs documented by Servicer to service the loans and/or
equal to the percentage increase in the U. S. Department of Labor’s Consumer
Price Index for Urban Wage Earners and Clerical Workers, U. S. City Average
(CPI/W) for the most recent twelve (12) month period available at the time of
each proposed adjustment.  Such increase shall be effective upon the anniversary
of the Effective Date.  Consent to increases to fees based on the documented
costs of the Servicer will not be unreasonably withheld.  Any annual adjustment
of fees shall be agreed upon mutually by both parties.

 

15

--------------------------------------------------------------------------------


 

PRIVATE STUDENT LOAN MONOGRAM PROGRAM AGREEMENT

BETWEEN

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

AND

THE FIRST MARBLEHEAD CORPORATION

 

SYSTEM ACCESS SCHEDULE

 

All system access shall be limited to view only option.

 

1. Lender Participant and Program Administrator.

 

Servicer shall provide Program Administrator, upon approval by the Lender
Participants, with web-based, view-only Account access, which shall include the
ability to view loan servicing screens including but not limited to Borrower
information,  Account history and due diligence records.

 

Individual users shall obtain remote access within five (5) Business Days of
receipt of notice and additional necessary information from Program
Administrator, as applicable that such individual requires remote access.

 

2. FMC/FMDS/FMER/FMLOS USER ACCESS SECURITY REQUIREMENTS

 

The Servicer Relations group of Program Administrator will be responsible for
notifying the Servicer to add and delete Program Administrator and FMER
employees who need, or no longer need, access as appropriate.  On a quarterly
basis, Servicer will provide Program Administrator with a report of Program
Administrator and FMER employees who have system access to Borrower
information.  Program Administrator shall be responsible for the accuracy of
such reports and shall be liable for the inaccuracy thereof in accordance with
Section 6 (Liability) of this Agreement.

 

16

--------------------------------------------------------------------------------


 

PRIVATE STUDENT LOAN MONOGRAM PROGRAM AGREEMENT

BETWEEN

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE-AGENCY

AND

THE FIRST MARBLEHEAD CORPORATION

 

CUSTOMER SERVICE SCHEDULE

 

1. Call Monitoring.

 

Servicer shall monitor on a monthly basis a minimum of [**]% of the calls
received per customer service representative for quality.

 

2. Customer Service Hours of Operation

 

The Servicer shall maintain minimum customer service hours of operation Monday
through Friday.  The Servicer and the Program Administrator shall agree on these
minimum hours of operation.  Program Administrator, at the direction of a Lender
Participant, reserves the right to request an increase and/or decrease in these
hours upon written notice to Servicer, and Servicer agrees to accommodate such
requests to the extent feasible under the circumstances.

 

3. Collections Hours of Operation

 

Servicer shall maintain minimum hours of operations for collection activities. 
The Servicer and the Program Administrator shall agree on these minimum hours of
operation.  Program Administrator, at the direction of a Lender Participant,
reserves the right to request an increase and/or decrease in these hours upon
written notice to Servicer, and Servicer agrees to accommodate such requests to
the extent feasible under the circumstances.

 

4. Borrower Satisfaction Surveys

 

The Servicer shall work with Program Administrator to develop telephonic
borrower satisfaction surveys to measure the customer experience through various
channels including mail, internet, and Voice Response Unit.  If surveys
demonstrate customer service issues that require remedial action, Servicer shall
collaborate with Program Administrator to resolve such issues.

 

5. Borrower Correspondence/Complaints

 

All correspondence received by Servicer relating to individual Borrower Accounts
shall be maintained by the Servicer and shall be made available to Program
Administrator during Servicer’s normal business hours.  Servicer shall be
responsible for handling all customer service complaints.  Copies of escalated
customer complaints from Borrowers and Servicer’s response thereto are to be
forwarded to Program Administrator on a weekly basis.  Complaints with respect
to Student Loans and/or Borrowers received from any regulatory body or federal
or state agency shall be handled as exceptions and, if allowed, Service shall
contact Program Administrator immediately.

 

17

--------------------------------------------------------------------------------


 

PRIVATE STUDENT LOAN MONOGRAM PROGRAM AGREEMENT

BETWEEN

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE-AGENCY

AND

THE FIRST MARBLEHEAD CORPORATION

 

SERVICE LEVEL AGREEMENTS

 

Servicer agrees to adhere to the Service Level Agreement (SLA) outlined below.

 

The Servicer will provide Program Administrator with monthly reports setting
forth Servicer’s performance relative to the below SLA for the month covered by
the report, the month prior to the month covered by the report, and the
Servicer’s year-to-date average performance level through the month covered by
the report. These reports will be made available to Program Administrator no
later than fifteen (15) Business Days following the last day of the month
covered by the report.

 

I.             Customer Service Standards:

 

Telephone and Internet Chat Standards:

 

·      Average Speed of Answer: [**] seconds or less.

·      Abandonment Percentage: Average not greater than [**]%.

·      Call Blockage: [**]% or less.

·      Call Quality Assessment: Average rating not less than [**]% - utilizing
Servicer’s evaluation form as set forth and incorporated herein at Exhibit 1.

·      Borrower Satisfaction:  Average rating in annual survey not less than
[**]%.

 

Correspondence Standards

 

·      Mail sorted and distributed within:  Servicer’s Service Objective:  [**]%
within one Business Day not to exceed two Business Days on average.

·      General Borrower correspondence answered within [**] Business Days of
receipt on average — Servicer’s Service Objective: [**] days.  During peak
processing months of January through March, August, and October, correspondence
answered within [**] Business Days of receipt on average.  (This standard shall
not apply to any correspondence involving death, disability, or bankruptcy
Accounts.)

·      Borrower Email Correspondence:  Answered within an average of [**]
Business Days of receipt.

·      School Correspondence: Answered within [**] Business Days of receipt on
average — Servicer’s Service Objective: [**] days.  During peak processing
months of January through March, July, and September school correspondence
answered within [**] Business Days of receipt on average.

·      Clearinghouse Correspondence (Manual Processing Only):  Answered within
[**] Business

 

18

--------------------------------------------------------------------------------


 

Days of receipt on average — Servicer’s Service Objective: [**] days.  During
peak processing months of January through March, June, and October through
November Clearinghouse correspondence answered within [**] Business Days of
receipt on average.

·      Deferment Processing: Processed within [**] Business Days of receipt on
average — Servicer’s Service Objective: [**] days.  During peak processing
months of February and August through November deferments processed within [**]
Business Days of receipt on average.

·      Forbearance Processing: Processed within [**] Business Days of receipt on
average — Servicer’s Service Objective: [**] days.  During peak processing
months of January through March,  August, November through December forbearances
processed within [**] Business Days of receipt on average.

·      Miscellaneous Account Reviews and adjustments completed within [**]
Business Days of receipt on average — there are exceptions to this process.

 

II.            Payment Processing

 

·      Non-Exception Loan Payments: Posted within an average of [**] Business
Day of receipt — [**]% of the time.

·      Exception Loan Payments: Processed/resolved within an average of [**]
Business Days of receipt — [**]% of the time

 

III.        Fraud Prevention

 

Fraud notification to Program Administrator within [**] Business Days of initial
notification.

 

IV.           System Requirements

 

·      System Availability (scheduled CICS system up time): [**]% or better. 
This standard shall not include the measurement for web based applications,
batch processes, or scheduled CICS down time including but not limited to Sunday
maintenance.

 

·      Screen Navigation - Servicer shall provide an average internal CICS
response time of less than [**]. This measurement shall only be applicable to
Servicer’s provision of screen navigation and shall not be impacted nor include
measurement relative to users’ internet based access to the screens because
AES/PHEAA has no ability to control response times for users’ ISP connections or
internal network performance. Servicer shall report the internal average
response time on a monthly basis for the CICSL0PA system including the
availability percentage for that system for normal scheduled hours of usage.

 

V.            Conversion

 

·      Servicer shall convert all FMC Administrator Student Loan origination
data necessary for servicing hereunder onto its Servicing System within [**]
days of receipt of complete Student Loan files containing critical and
non-critical documentation from FMER.

 

19

--------------------------------------------------------------------------------
